Citation Nr: 1008126	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  00-24 400A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to 
December 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2000 decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In that June 2000 rating decision, the RO denied claims for 
service connection for irritable bowel syndrome, generalized 
anxiety disorder, and for an increased rating for hypesthesia 
of the right lingual nerve, post tooth extraction.  The 
Veteran appealed and, in July 2003, the Board remanded the 
claims to the RO for further development and consideration of 
the record in light of the holding in a precedent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which had invalidated the 
Board's ability to undertake development of claims on its 
own.  In an August 2003 rating decision, the RO granted 
service connection for generalized anxiety disorder and 
assigned an initial 30 percent disability rating for it, 
which the Veteran did not appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he needed to 
separately appeal this "downstream" issue of whether he 
deserved a higher rating).  The RO also awarded a higher 30 
percent disability rating for the hypesthesia of his right 
lingual nerve, post tooth extraction, and he continued to 
appeal for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (indicating it is presumed he is 
seeking the highest possible rating unless he expressly 
indicates otherwise).

In August 2005, the Board denied an even higher rating for 
the hypesthesia of the right lingual nerve, post tooth 
extraction, but again remanded the claim for 
service connection for irritable bowel syndrome to the RO via 
the Appeals Management Center (AMC) for still further 
development and consideration.  The RO/AMC has since 
continued to deny this claim, which is the only remaining 
claim at issue in this appeal.

In January 2010, the Veteran responded affirmatively to a 
letter from the Board offering him another hearing since the 
Veterans Law Judge who had conducted the videoconference 
hearing in August 2002 had since retired and, therefore, was 
no longer employed at the Board.  However, in a more recent 
February 2010 letter, the Veteran indicated he no longer 
wants another hearing before the Board.  So the Board is 
proceeding with the adjudication of his pending claim.


FINDING OF FACT

The Veteran did not have irritable bowel syndrome during his 
military service and this condition has not been otherwise 
etiologically linked to his service - including to his 
already service-connected generalized anxiety disorder or 
hypesthesia of his right lingual nerve, post extraction.


CONCLUSION OF LAW

The irritable bowel syndrome was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in September 2001 
and February and October 2005, the RO and AMC advised the 
Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The RO did not issue either of those VCAA notice letters 
prior to initially adjudicating the Veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But keep in mind the RO initially 
considered the Veteran's claim in June 2000, before the VCAA 
even came to exist (which did not occur until November 2000).  
And in Pelegrini II, the Court clarified that, in these type 
situations, where the VCAA did not exist when the RO 
initially adjudicated the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew - as if the initial decision was never made.  Rather, 
VA need only ensure the Veteran receives, or since has 
received, all necessary content-complying VCAA notice, 
followed by readjudication of the claim, including in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
he is given ample opportunity to participate effectively in 
the adjudication of his claim.  In other words, it must be 
shown that the timing error in the provision of the notice is 
ultimately harmless, meaning nonprejudicial.  38 C.F.R. § 
20.1102.  

Here, the RO/AMC readjudicated the Veteran's claim in May 
2002, August 2003, April 2004, March 2006, and July 2009 
SSOCs, including considering any additional evidence that had 
been received since the initial rating decision at issue, 
SOC, and since providing VCAA notice.  Consequently, there 
have been steps to remedy or rectify the timing error in the 
provision of his VCAA notice.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating 
that, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.)

It equally deserves mentioning that, in the March 2006 SSOC, 
the AMC apprised the Veteran of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice. (slip. op. at 11).  The Supreme Court reiterated that 
"the party that 'seeks to have a judgment set aside because 
of an erroneous ruling carries the burden of showing that 
prejudice resulted.'" Id., citing Palmer v. Hoffman, 318 U. 
S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil Co., 
375 U. S. 34, 36 (1963) (per curiam); United States v. Borden 
Co., 347 U. S. 514, 516-517 (1954); cf. McDonough Power 
Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 (1984); 
Market Street R. Co. v. Railroad Comm'n of Cal., 324 U. S. 
548, 562 (1945) (finding error harmless "in the absence of 
any showing of . . . prejudice").

The Supreme Court in Shinseki v. Sanders emphasized that its 
holding did not address the lawfulness of the U.S. Court of 
Appeals for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claim 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.

In further discussing the basis of its holding in Shinseki v. 
Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory." Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant - as 
the pleading party, to show the error was harmful.  Id., at 
1705-06.  The Supreme Court stated that it had "warned 
against courts' determining whether an error is harmless 
through the use of mandatory presumptions and rigid rules 
rather than case-specific application of judgment, based upon 
examination of the record." Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.  Id.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), 
since overturned on other grounds in Vazquez- Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non- prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



Here, the Veteran - as the pleading party, has not alleged 
any prejudicial error in the timing or content of the VCAA 
notice provided (or not provided).  And, regardless, although 
he has indeed received Dingess notice in the March 2006 SSOC 
mentioned, the Board is denying his claim for service 
connection in any event, so, ultimately, the downstream 
disability rating and effective date elements of his claim 
are moot.  Thus, even had he not received this additional 
Dingess notice, which, again, he did, this ultimately would 
amount to no more than inconsequentiality, so nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, Social Security Administration (SSA) records, and VA 
medical records, including the report of his October 2005 
VA Compensation and Pension Examination (C&P Exam) addressing 
the etiology of his irritable bowel syndrome - the 
determinative issue in this appeal in terms of whether this 
condition was incurred or aggravated during his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In addition, the Board finds that a VA C&P exam is not needed 
to determine whether his irritable bowel syndrome is 
alternatively related to a service-connected disability 
because the standards of the Court's decision in McLendon 
have not been met since there is absolutely no competent and 
credible evidence suggesting such a correlation.  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA. 38 U.S.C.A. § 5103A.

II.  Service Connection for Irritable Bowel Syndrome

The Veteran believes his irritable bowel syndrome was caused 
or aggravated by his service-connected generalized anxiety 
disorder or the hypesthesia of his right lingual nerve, post 
extraction.  So his claim is predicated on the notion that he 
is entitled to secondary versus direct service connection.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a); 3.310(a) and (b).  
The Board, however, will consider both possibilities in 
adjudicating his claim.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000); Brannon v. West, 12 Vet. App. 32 
(1998); Verdon v. Brown, 8 Vet. App. 529, 533 (1996); and EF 
v. Derwinski, 1 Vet App 324 (1991).

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If an 
increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Service connection is also permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the level of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  See also 38 C.F.R. § 3.322.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As mentioned, the Veteran's essential arguments have been 
that his irritable bowel syndrome is secondary to either his 
service-connected generalized anxiety disorder or the 
hypesthesia of his right lingual nerve, post extraction.  Be 
that as it may, it is incumbent on the Board to address all 
aspects of a claim whether asserted by the claimant or not.  
See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); 
see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  As a result, 
although not specifically raised by the Veteran or on his 
behalf, the Board must first consider whether he is entitled 
to service connection for irritable bowel syndrome on a 
direct incurrence basis, including aggravation of a pre-
existing disability.

Service treatment records (STR's) from September 1984 show 
the Veteran received treatment for complaints of nausea and 
stomach ache of one day duration.  The diagnosis was 
gastritis or questionable viral enteritis.  The remainder of 
the STRs, including the report of his military separation 
physical examination, is negative for further complaints or 
symptoms, including referable to irritable bowel syndrome.  
His military service ended in December 1986.

VA clinical records from some twelve years later, in April 
1998, show the Veteran received treatment for 
gastrointestinal and bowel symptoms, diagnosed as 
irritable bowel syndrome, also with findings of diverticula 
and diverticulosis.  A VA medical examination of the stomach 
was performed in March 2003.  The examiner indicated the 
claims folder had been reviewed for the Veteran's pertinent 
history.  The examiner stated the Veteran reported a history 
of gastrointestinal symptoms dating back to his childhood, so 
even before his military service.  This examiner determined 
it unlikely there was any worsening of this pre-existing 
irritable bowel syndrome as a result of the Veteran's 
service.  In an addendum to that physical examination report, 
barium enema findings mirrored that evaluating physician's 
medical opinion.  

In a September 2003 statement, the Veteran reported that he 
did not have stomach problems until after his wisdom teeth 
were pulled, and that he did not have those problems in his 
childhood or youth (so contrary to what the VA examiner 
had indicated).  During a more recent October 2005 VA medical 
examination, the Veteran reported diarrhea beginning in 1981, 
but the examiner indicated that medical records suggested 
otherwise.  VA clinical records through 2007 show treatment 
for irritable bowel syndrome; subsequent records through 2009 
do not.  

Although more recent VA medical records do not show any 
evaluation or treatment for irritable bowel syndrome, there 
is medical evidence of this condition in the recent past - 
indeed, as recently as 2007, so the Board concedes the 
Veteran has irritable bowel syndrome.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the 
requirement of having a current disability is satisfied when 
the claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim, and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication 
of the claim).

Consequently, the determinative issue is whether the 
irritable bowel syndrome is somehow attributable to the 
Veteran's military service - including by way of a service-
connected disability.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Regarding direct service connection for irritable bowel 
syndrome, while the Veteran's STRs show treatment for 
gastritis or questionable enteritis, they are entirely 
unremarkable for any complaints, findings or diagnoses 
specifically referable to irritable bowel syndrome.  To the 
contrary, irritable bowel syndrome is not shown until several 
years after the Veteran's military service.  This is 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  See also Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

There also are no medical records otherwise directly 
attributing the Veteran's irritable bowel syndrome to his 
military service.  A disorder may be service connected if the 
evidence of record reveals the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

At this point the Board must also consider whether service 
connection is warranted based on aggravation of a pre-
existing condition.  This is because, in the March 2003 VA 
medical examination report, the evaluating physician 
commented there was no worsening of the Veteran's pre-
existing irritable bowel syndrome while he was in the 
military.  But when, as here, a condition was not noted 
during the Veteran's military enlistment examination, it is 
presumed that he was in sound physical and mental health when 
entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).  Further concerning this, 
the Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

In this circumstance (when a condition was not noted upon 
entrance into service), VA has to show by clear and 
unmistakable evidence both that the Veteran had the condition 
prior to service and that it was not aggravated by his 
service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the non-
aggravation result be "undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).



This VA physician's opinion is seemingly based on the 
Veteran's reported medical history of gastrointestinal and 
abdominal symptoms since childhood, as referenced in the 
March 2003 VA examination report.  Ultimately, though, 
aggravation for purposes of service connection is not 
applicable here because, while an episode of gastritis or 
questionable enteritis was reported during the Veteran's 
military service, there was never a medical diagnosis or 
findings specifically referable to irritable bowel syndrome 
at any time while in service.  In essence, irritable bowel 
syndrome is not shown in service.

A medical opinion premised upon an unsubstantiated account is 
of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Additionally, as already mentioned, "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Further, the Veteran's assertions 
and arguments have not contemplated pre-existing irritable 
bowel syndrome (indeed, to the contrary, he instead has 
expressly refuted this notion), nor is irritable bowel 
syndrome shown as a disability during service for purposes of 
aggravation of a pre-existing disability.  The Veteran's 
statements are contradictory regarding any childhood 
abdominal problems.  Considering this evidence in its 
entirety, it must be concluded that service connection for 
irritable bowel syndrome on a direct incurrence basis, to 
include aggravation of any pre-existing condition, is not 
available under the facts and circumstances presented.

With respect to secondary service connection for the 
irritable bowel syndrome, which, as mentioned, is the primary 
basis of his claim, the Veteran has been granted service 
connection for generalized anxiety disorder and for 
hypesthesia of his right lingual nerve, post extraction.

Submitted in December 2003 was a Yahoo internet article 
stated as provide by the National Institute of Diabetes and 
Kidney Diseases concerning irritable bowel syndrome.  The 
article indicates irritable bowel syndrome is often thought 
to be caused by emotional conflict or stress and that, while 
stress may worsen irritable bowel syndrome, research suggests 
that other factors are important.


Another internet article from the Mayo Clinic acknowledges 
that no one knows what causes irritable bowel syndrome, yet 
others believe the central nervous system affects the colon 
so is a precipitating factor.

In October 2005, a VA medical examination for digestive 
conditions was performed.  The examiner reported that the 
medical records and claims folder were available and reviewed 
for the pertinent history.  The problem listed was diarrhea.  
The diagnosis was irritable bowel syndrome.  But the examiner 
determined it less likely than not (less than 50/50 
probability) the IBS was caused by or a result of the 
Veteran's generalized anxiety disorder.  Instead, added this 
examiner, it appeared the Veteran's diarrhea or irritable 
bowel syndrome predated his anxiety and thereby was not 
caused by it.  The examiner further indicated she was unable 
to alternatively say the irritable bowel syndrome was 
aggravated by the anxiety because there was no evidence of 
increased manifestation per the Veteran's history of clinical 
findings.

In deciding the claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Here, there is no medical nexus opinion of record indicating 
there is any correlation between the Veteran's irritable 
bowel syndrome and his service-connected generalized anxiety 
disorder or, for that matter, the hypesthesia of his right 
lingual nerve, post extraction.  See Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like in Wallin, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).  The medical 
opinions in the file also do not indicate or suggest these 
service-connected disabilities have aggravated the irritable 
bowel syndrome, so as to otherwise warrant granting secondary 
service connection under the alternative provisions of 
§ 3.310(b) and Allen, supra.  In fact, to the contrary, there 
is medical evidence specifically discounting this notion that 
the Veteran's irritable bowel syndrome is in any way related 
to his service-connected generalized anxiety disorder, either 
caused or aggravated by it.

Also, the Board is aware that the Veteran has submitted 
information from the internet, articles about irritable bowel 
syndrome and its relationship to emotional stress and 
anxiety.  Where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion, 
a claimant may use such evidence to meet the requirement for 
a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  
However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(holding that a medical article that contained a generic 
statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris 
condition did not satisfy the nexus element).  Still, medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. 
App. 67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was "adequate to 
meet the threshold test of plausibility").

The internet data presented is positive evidence in the 
Veteran's favor since it at least suggests a relationship 
between irritable bowel syndrome and anxiety.  However, the 
article is very general in nature and does not specifically 
address the details and circumstances of his anxiety 
disorder.  Indeed, one of the internet articles submitted 
readily acknowledges that no one knows what causes 
irritable bowel syndrome.  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  But the Courts have equally held that 
saying a condition "may" be related to service is for all 
intents and purposes just like saying it also "may or may 
not" be related to service and, therefore, an insufficient 
basis to grant a claim because it is too equivocal.  Obert v. 
Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 
13 Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Moreover, the medical internet treatise evidence 
submitted in support of the Veteran's claim was not affirmed 
by the VA examiner as applicable to the facts of this 
specific case.  Rather, as explained, the VA examiner did not 
find sufficient evidence in the file to etiologically link 
the Veteran's irritable bowel syndrome to his service-
connected generalized anxiety disorder, thereby refuting the 
medical internet treatise evidence submitted as inapplicable 
to the specific circumstances presented in this case at hand.

The commenting VA examiner based the unfavorable opinion on 
the unique circumstances of this case, including in terms of 
when it was first discovered the Veteran had irritable bowel 
syndrome (in comparison to when it was first determined he 
had generalized anxiety disorder); whether there had been a 
worsening of the irritable bowel syndrome during the years 
since, so as to in turn suggest the generalized anxiety 
disorder may have been a precipitating factor in this 
exacerbation; and the type and nature of the Veteran's 
complaints through the years and the objective clinical 
findings that had been noted.  So the VA examiner's opinion 
has the proper factual foundation and predicate in the 
record.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  It therefore is most 
probative because it best considers the specific 
circumstances presented and is far less generalizing than, 
notably, the medical internet treatise evidence submitted.

The Board also has considered the Veteran's lay statements 
and testimony regarding the purported relationship between 
his irritable bowel syndrome and his service-connected 
generalized anxiety disorder or his service-connected 
hypesthesia of the right lingual nerve, post extraction.  And 
while he no doubt sincerely believes these conditions are 
interrelated, generally speaking, as a layman without any 
medical training and expertise he simply is not qualified to 
render a probative opinion on this determinative issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions 
concerning diagnosis and etiology of a disorder).



There are exceptions to this general rule.  When, for 
example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg, separated 
shoulder, varicose veins, etc.), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The dispositive question at hand, however, is not whether the 
Veteran has the required diagnosis of irritable bowel 
syndrome, inasmuch as VA and the Board in particular already 
have conceded that he does.  Rather, more important to his 
claim is establishing the required correlation between his 
irritable bowel syndrome and his military service - 
including by way of a service-connected disability like his 
generalized anxiety disorder.  And it is in this critical 
respect that the medical evidence, especially the VA 
compensation examiner's opinion, is unfavorable to his claim 
and more probative than his lay assertions and the general, 
nonspecific, medical internet treatise evidence he submitted.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
in turn meaning there is no reasonable doubt to resolve in 
his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Therefore, his appeal must be denied.


ORDER

The claim of service connection for irritable bowel syndrome 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


